      Case 4:18-cv-02450 Document 41 Filed on 04/22/19 in TXSD Page 1 of 2



                           UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON

MALIBU MEDIA, LLC,                                 )
                                                   )
       Plaintiff,                                  )   Civil Action Case No. 4:18-cv-02450
                                                   )
v.                                                 )
                                                   )
Subscriber 81176,                                  )
                                                   )
       Defendant.                                  )
                                                   )

                                    JOINT STATUS REPORT

       Pursuant to the Court’s Order at CM/ECF 40, Plaintiff and Defendant submit this Joint

Status Report regarding settlement negotiations.            Plaintiff and Defendant have been

communicating regularly and exchanged settlement offers regarding a potential settlement. There

is currently an offer open to Defendant from Plaintiff. Plaintiff and Defendant believe that

settlement negotiations are not futile at this juncture.

Dated: April 22, 2019                                  Respectfully submitted,


By: /s/ Paul S. Beik                                   By: /s/ Siri Khalsa
PAUL S. BEIK                                           SIRI KHALSA
Texas Bar No. 24054444                                 SBT 24070052
S.D. Tex. ID No. 642213                                SDT 1064465
BEIK LAW FIRM, PLLC                                    THE LAW OFFICE OF SIRI KHALSA
8100 Washington Ave., Suite 1000                       1515 Witte Road, Suite 160
Houston, TX 77007                                      Houston, TX 77080
T: 713-869-6975                                        T: 713-686-5444
F: 713-868-2262                                        F: 713-686-0703
E-mail: paul@beiklaw.com                               E-mail: sirikhalsalaw@gmail.com
ATTORNEY FOR PLAINTIFF                                 ATTORNEY FOR DEFENDANT
      Case 4:18-cv-02450 Document 41 Filed on 04/22/19 in TXSD Page 2 of 2




                                 CERTIFICATE OF SERVICE
       I hereby certify that, on April 22, 2019, I electronically filed the foregoing document with

the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record and

interested parties through this system.


                                                     By: /s/ Paul S. Beik
                                                     PAUL S. BEIK




                                                2
